DETAILED ACTION
Status of Claims
Claims 1 – 20 are pending.
Claims 1, 9, and 15 are independent.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1 – 20 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Piszczek; Michael J. et  al. (US Patent No. 9,477,279) “Data Storage System with Active Power Management and Method for Monitoring and Dynamical Control of Power Sharing Between Devices in Data Storage System” is cited to teach a data storage system implemented with an active power monitoring and control performed by a control node elected among a number of nodes. A real-time power monitoring information is supplied to the control node from, a power monitoring logic residing at each device in the system. The devices in the data storage system are pre-allocated with respective individual power budgets which are below the maximum power usage thereof. The power budgets of all the equipment cumulatively constitute a power budget assigned to the group of equipment. The control node controls dynamically and in real time power sharing between the plurality devices so that the devices with required power usage below the pre-allocated power budget can share their extra power credits with devices which are in need for extra power for performing its operation.
Sebastian; Donia et al. (US Patent Application No. 2018/0101323) “Power Management and Monitoring for Storage Devices” is cited to teach a command for a storage device may be received, wherein the command comprises a plurality of stages. Power for the plurality of stages of the command may be dynamically allocated, wherein power for a first stage of the command is allocated first, and power for each remaining stage of the command is allocated after a preceding stage is performed.
Tidwell; Reed P. et al (US Patent No. 10,684,794) “Distributed Power Management For Non-volatile Memory Controllers” is cited to teach in a memory system having a storage controller and a plurality of distinct sets of non-volatile memory devices, each respective channel controller of a plurality of channel controllers, each channel controller corresponding to a distinct set of the plurality of distinct sets of non-volatile memory devices, determines a backlog of the respective channel controller in accordance with pending commands in one or more command queues, receives power credits allocated by the storage controller, based at least in part on the backlog of the respective channel controller, and while executing commands in the one or more command queues, limits execution of said commands in accordance with the received power credits. For example, limiting execution includes deferring execution of a respective command in accordance with a determination that executing the respective command would require power credits in excess of power credits available in the respective channel controller.
However, the references hereinabove, neither individually nor in combination, teach all of the limitations of the independent claims, in particularly, “… predict power consumption due to execution of a particular operation of the plurality of operations; and withdraw, based on the predicted power consumption,… deposit a second amount of power credits into the power credit pool, wherein the second amount of power credits is based on the power value indicating that power consumed during the execution of the particular operation is less than the predicted power consumption.…”. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRELL S JOHNSON whose telephone number is (571)270-3485. The examiner can normally be reached 10AM-7PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TERRELL S JOHNSON/Primary Examiner, Art Unit 2187